Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims from pending
Application No. 16/789,915
Claims from
Patent No. US 10,616,879
1. A method of providing split protocol processing in a network, the method comprising: 

establishing a wireless communication link between a wireless access point and a communication device in the network; 

providing a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network; and 

in response to receiving a request for a second wireless service, selecting a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit. 

1. A method of providing split processing at multiple network communication layers, the method comprising: 

establishing a wireless communication link between a wireless access point and a communication device in a network, the wireless communication link providing a first service, the wireless communication link initially supported by a first upper-layer processing unit and a first lower-layer processing unit in the network; 

at a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device for a second service over the wireless communication link; 

in response to receiving the communication from the lower-layer processing unit indicating the requested second service, notifying the first upper-layer processing unit of the requested second service to be provided to the communication device over the wireless communication link; and 

at the first upper-layer processing unit, selecting an upper-layer processing unit from a candidate pool of multiple available upper-layer processing units to support the requested second service over the wireless communication link.

2. The method as in claim 1 further comprising: 



supporting the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit. 

the candidate pool of multiple upper-layer processing units includes the first upper-layer processing unit and a second upper-layer processing unit, the method further comprising: 

at the first upper-layer processing unit, selecting the second upper-layer processing unit to provide processing at upper-layers of the multiple network communication layers; and supporting the second service over the wireless communication link via the second upper-layer processing unit and the first lower-layer processing unit.



in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service: 

i) selecting a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units; and 

ii) supporting the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the second lower-layer protocol processing unit.
 
7. The method as in claim 5 further comprising: 

in response to detecting that the second upper-layer processing unit and the first lower-layer processing unit do not have the ability to support the second service over the wireless communication link, selecting a second lower-layer processing unit to perform processing at the lower-layers in lieu of the first lower-layer processing unit.

9. The method as in claim 8 further comprising: 

operating the second upper-layer processing unit and the second lower-layer processing unit to support the second service over the wireless communication link, the second upper-layer processing unit processing upper-layers of communications over the wireless communication link, the second lower-layer processing unit processing the lower-layers of communications over the wireless communication link.

5. The method as in claim 1 further comprising: 

via the first upper-layer protocol processing unit, selecting the second upper-layer protocol from a pool of candidate upper-layer protocol processing units. 
2. The method as in claim 1, wherein the candidate pool includes the first upper-layer processing unit and a second upper-layer processing unit; and wherein the first upper-layer processing unit selects the second upper-layer processing unit to support the second service over the wireless communication link.

6. The method as in claim 1 further comprising: 



processing the request via the first upper-layer protocol processing unit and the first lower-layer protocol processing unit in the network. 



establishing a wireless communication link between a wireless access point and a communication device in a network, the wireless communication link providing a first service, the wireless communication link initially supported by a first upper-layer processing unit and a first lower-layer processing unit in the network; 

at a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device for a second service over the wireless communication link; 

in response to receiving the communication from the lower-layer processing unit indicating the requested second service, notifying the first upper-layer processing unit of the requested second service to be provided to the communication device over the wireless communication link; and 

at the first upper-layer processing unit, selecting an upper-layer processing unit from a candidate pool of multiple available upper-layer processing units to support the requested second service over the wireless communication link.



via the first upper-layer protocol processing unit, selecting the second upper-layer protocol processing unit as the replacement to the first upper-layer protocol processing unit in response to receiving the request. 

16. The method as in claim 1, wherein the selected upper-layer processing unit is a second upper-layer processing unit; 

wherein selecting the upper-layer processing unit from the candidate pool includes: initiating transmission of a notification from the first upper-layer processing unit to the second upper-layer processing unit, the notification notifying the second upper-layer processing unit that it has been selected as a replacement to the first upper-layer processing unit.
8. The method as in claim 1 further comprising: 








selecting the second upper-layer protocol processing unit based on detecting that the second upper-layer protocol processing unit is physically closer to the first lower-layer protocol processing unit than the first upper-layer protocol processing unit.
 
10. The method as in claim 1, wherein selecting the upper-layer processing unit includes: selecting an upper-layer processing unit that is physically closer to the first lower-layer processing unit than the first upper-layer processing unit to provide processing of upper-layers of the multiple network communication layers.
10. The method as in claim 1 further comprising: 

communicating service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link. 
13. The method as in claim 1, wherein notifying the first upper-layer processing unit of the second service to be provided includes: 

communicating service parameters from the management resource to the first upper-layer processing unit, the service parameters indicating attributes of the second service to be provided to the communication device over the wireless communication link.

11. The method as in claim 1 further comprising: 

communicating a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide the second wireless service to the communication device. 

14. The method as in claim 1, wherein notifying the first upper-layer processing unit of the second service to be provided includes: 

communicating a command from the management resource to the first upper-layer processing unit, the command notifying the first upper-layer processing unit to select amongst the candidate pool of multiple available upper-layer processing units to provide the second service.
12. The method as in claim 11, wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device. 

13. The method as in claim 1, wherein notifying the first upper-layer processing unit of the second service to be provided includes: 

communicating service parameters from the management resource to the first upper-layer 



a network of upper-layer protocol processing units and lower-layer protocol processing units operative to: 

support a first wireless service over a wireless communication link between a wireless access point and a communication device, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network; and 

in response to receiving a request for a second wireless service, select a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit. 

20. A system comprising: 

a wireless access point; 

a wireless communication link established between the wireless access point and a communication device; 

a first upper-layer processing unit allocated to process upper-layers of network communications over the wireless communication link; 

a first lower-layer processing unit allocated to process lower-layers of the network communications over the wireless communication link, the wireless communication link initially providing a first service via the first upper-layer processing unit and the first lower-layer processing unit; 

a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, the management resource operative to receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device for a second service over the wireless communication link; 

the management resource further operative to communicate a notification to the first upper-layer processing unit, the notification indicating the requested second service to be provided to the communication device over the wireless communication link; and 

the first upper-layer processing unit operable to, in response to receiving the notification of the second service requested by the communication device, select an upper-layer processing unit from a candidate pool of multiple upper-layer processing units to support the second service over the wireless communication link.



select the second upper-layer protocol processing unit from a candidate pool of multiple available upper-layer protocol processing units; and 

support the second wireless service over the wireless communication link via processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit. 

22. The system as in claim 20, wherein the candidate pool of multiple upper-layer processing units includes the first upper-layer processing unit and a second upper-layer processing unit; 

wherein the first upper-layer processing unit is operable to select the second upper-layer processing unit to provide processing at the upper-layers; and 

the second upper-layer processing unit and the first lower-layer processing unit supporting the second service over the wireless communication link.

15. The system as in claim 13, wherein the network is further operative to: 

in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service: 

i) select a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units; and 

ii) support the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the second lower-layer protocol processing unit.
 
26. The system as in claim 24, wherein the second upper-layer processing unit is further operable to: in response to detecting that the second upper-layer processing unit and the first lower-layer processing unit do not have the ability to support the second service over the wireless communication link, select a second lower-layer processing unit to perform processing at the lower-layers in lieu of the first lower-layer processing unit.

28. The system as in claim 27, wherein the second upper-layer processing unit and the second lower-layer processing unit support the second service over the wireless communication link, the second upper-layer processing unit operable to process the upper-layers of communications over the wireless communication link, the second lower-layer processing unit operable to process the lower-layers of communications over the wireless communication link between the communication device and the second lower-layer processing unit.

17. The system as in claim 13, wherein the network is further operative to: 

via the first upper-layer protocol processing unit, select the second upper-layer protocol from a pool of candidate upper-layer protocol processing units. 

20. A system comprising: 

a wireless access point; 

a wireless communication link established between the wireless access point and a communication device; 



a first lower-layer processing unit allocated to process lower-layers of the network communications over the wireless communication link, the wireless communication link initially providing a first service via the first upper-layer processing unit and the first lower-layer processing unit; 

a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, the management resource operative to receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device for a second service over the wireless communication link; 

the management resource further operative to communicate a notification to the first upper-layer processing unit, the notification indicating the requested second service to be provided to the communication device over the wireless communication link; and 

the first upper-layer processing unit operable to, in response to receiving the notification of the second service requested by the communication device, select an upper-layer processing unit from a candidate pool of multiple upper-layer processing units to support the second service over the wireless communication link.



receive the request over the wireless communication link; and 

process the request via the first upper-layer protocol processing unit and the first lower-layer protocol processing unit in the network. 

20. A system comprising: 

a wireless access point; 

a wireless communication link established between the wireless access point and a communication device; 

a first upper-layer processing unit allocated to process upper-layers of network communications over the wireless communication link; 

a first lower-layer processing unit allocated to process lower-layers of the network communications over the wireless communication link, the wireless communication link initially providing a first service via the first upper-layer processing unit and the first lower-layer processing unit; 

a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, the management resource operative to receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device for a second service over the wireless communication link; 

the management resource further operative to communicate a notification to the first upper-layer processing unit, the notification indicating the requested second service to be provided to the communication device over the wireless communication link; and 

the first upper-layer processing unit operable to, in response to receiving the notification of the second service requested by the communication device, select an upper-layer processing unit from a candidate pool of multiple upper-layer processing units to support the second service over the wireless communication link.



via the first upper-layer protocol processing unit, select the second upper-layer protocol processing unit. 

22. The system as in claim 20, wherein the candidate pool of multiple upper-layer processing units includes the first upper-layer processing unit and a second upper-layer processing unit; 

wherein the first upper-layer processing unit is operable to select the second upper-layer processing unit to provide processing at the upper-layers; and 

the second upper-layer processing unit and the first lower-layer processing unit supporting the second service over the wireless communication link.



from the first upper-layer protocol processing unit, provide notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of the wireless communication link in lieu of the first upper-layer processing unit. 

23. The system as in claim 22, wherein the first upper-layer processing unit is operable to provide notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of communications conveyed over the wireless communication link.
21. The system as in claim 13, wherein the network is further operative to: 

select the second upper-layer protocol processing unit based on detecting that the second upper-layer protocol processing unit is physically closer to the first lower-layer protocol processing unit than the first upper-layer protocol processing unit. 

10. The method as in claim 1, wherein selecting the upper-layer processing unit includes: selecting an upper-layer processing unit that is physically closer to the first lower-layer processing unit than the first upper-layer processing unit to provide processing of upper-layers of the multiple network communication layers.
22. The system as in claim 13, wherein the network is further operative to: 

communicate service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link. 

29. The method as in claim 20, wherein the notification includes service parameters provided by the management resource to the first upper-layer processing unit, the service parameters indicating attributes of the second service to be provided to the communication device.
23. The system as in claim 13, wherein the network is further operative to: 

communicate a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide the second wireless service to the communication device. 

30. The method as in claim 20, wherein the notification includes a command from the management resource to the first upper-layer processing unit, the command notifying the first upper-layer processing unit to select an upper-layer processing unit to provide the second service.
24. The system as in claim 23, wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device. 





establish a wireless communication link between a wireless access point and a communication device in the network; 

provide a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network; and 

in response to receiving a request for a second wireless service, select a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit. 

31. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 

establish a wireless communication link between a wireless access point and a communication device, the wireless communication link providing a first service, the wireless communication link initially supported by a first upper-layer processing unit and a first lower-layer processing unit in the network; 

at a management resource disparately located with respect to the first upper-layer processing unit and the first lower-layer processing unit, receive a communication from the first lower-layer processing unit, the communication indicating a request from the communication device requesting a second service over the wireless communication link; 

in response to receiving the communication from the lower-layer processing unit indicating the requested second service, notify the first upper-layer processing unit of the requested second service to be provided to the communication device over the wireless communication link; and 

at the upper-layer processing unit, select an upper-layer processing unit from a candidate pool of multiple available upper-layer processing units to support the requested second service over the wireless communication link.



Claims 1-3, 5-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-10, 13-14, 16, 20, 22-23, 26, and 28-31 of U.S. Patent No. 10,616,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-3, 5-15 and 17-25 of the 1-4, 7, 9-10, 13-14, 16, 20, 22-23, 26, and 28-31 of U.S. Patent No. 10,616,879 disclose an invention of similar scope. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/13/2020 in which claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “via the first upper-layer protocol processing unit, selecting the second upper-layer protocol from a pool of candidate upper-layer protocol processing units” in claims 5 and 17; “processing the request via the first upper-layer protocol processing unit” in claims 6 and 18; “via the first upper-layer protocol processing unit, selecting the second upper-layer protocol” in claims 7 and 19; “from the first upper-layer protocol processing unit, providing notification to the second upper-layer processing unit” in claims 8 and 20; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-14, 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Savaglio et al. (US 2015/0063373) (provided in the IDS), hereinafter “Savaglio” in view of Federico Boccardi et al. (EP 2753143 B1) (provided in the IDS), hereinafter “Boccardi”.

As to claim 1, Savaglio teaches a method of providing split protocol processing in a network (Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], a method for splitting/distributing processing of uplink and downlink packet via a base station server with a plurality of clusters of BBUs and base station clients), the method comprising: 
(Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], an uplink and downlink are established and used to receive and transmit packets between base station clients, base station server and a user equipment (UE)); 
providing a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network (Savaglio, [0024]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], the uplink and downlink services are performed via a BBU 21 and a base station client, where the BBU 21 performs RRC, PDCP and RLC processing (upper layers) and the base station client performs MAC/PHY processing (lower layers)).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 1, in response to receiving a request for a second wireless service, selecting a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit.

However, Boccardi teaches in response to receiving a request for a second wireless service (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network), selecting a second upper-layer protocol processing unit as a (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 2, further comprising: 
selecting the second upper-layer protocol processing unit from a candidate pool of multiple available upper-layer protocol processing units; and 
supporting the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit. 

As to claim 2, Boccardi teaches further comprising: 
selecting the second upper-layer protocol processing unit from a candidate pool of multiple available upper-layer protocol processing units (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the first central unit selects between itself and other remote central units to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing); and 
supporting the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the combination of the selected second central unit, such as BBU2 110 performing the higher layer protocol stack processing, and the first central unit with RRH1 104 and BB1 102 performing the lower layer protocol stack processing, provide the required service to the one or more mobile units via uplink and downlink communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 4, further comprising: 
communicating state information associated with the wireless communication link from the first upper-layer protocol processing unit to the second upper-layer protocol processing unit.

As to claim 4, Boccardi teaches further comprising: 
communicating state information associated with the wireless communication link from the first upper-layer protocol processing unit to the second upper-layer protocol processing unit (Boccardi, Fig. 1, [0018]-[0019], [0039]-[0041], Fig. 2, Fig. 3a, [0047], [0048] ln 1-6, Fig. 3b, [0050] ln 1-8, Fig. 4, [0052], the first central unit with the BBU1 102 selects the remote second central unit, such as BBU2 110, to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing. After the selection, the first central unit with the BBU1 102 transmits the corresponding data to the BBU2 110 for performing the higher layer protocol stack processing. Additionally, a splitting message is transmitted and includes the destination address (356) of the selected BBU2 110, where the splitting message finds its way to the BBUs based on the addresses in the message and indicates how the layer processing is going to be performed between the local BBU1 and the remote BBU2. Loading, latency and QoS conditions are determined for the communication network and shared in the selection of the BBU2 110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 5, further comprising: 
via the first upper-layer protocol processing unit, selecting the second upper-layer protocol from a pool of candidate upper-layer protocol processing units.

As to claim 5, Boccardi teaches further comprising: 
(This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) the second upper-layer protocol from a pool of candidate upper-layer protocol processing units (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 6, further comprising: 
receiving the request over the wireless communication link; and 
processing the request via the first upper-layer protocol processing unit and the first lower-layer protocol processing unit in the network. 

As to claim 6, Boccardi teaches further comprising: 
receiving the request over the wireless communication link (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network. The notification is a network message received over wireless communication); and 
processing the request via the first upper-layer protocol processing unit (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) and the first lower-layer protocol processing unit in the network (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the notification is used by the BBU1 102 and BBU2 110 to perform the relocation or transfer of data between the BBUs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 7, further comprising: 
via the first upper-layer protocol processing unit, selecting the second upper-layer protocol processing unit as the replacement to the first upper-layer protocol processing unit in response to receiving the request. 

As to claim 7, Boccardi teaches further comprising: 
via the first upper-layer protocol processing unit, selecting (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) the second upper-layer protocol processing unit as the replacement to the first upper-layer protocol processing unit (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU (BBU2 110) from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing) in response to receiving the request (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).


from the first upper-layer protocol processing unit, providing notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of the wireless communication link in lieu of the first upper-layer processing unit.

As to claim 8, Boccardi teaches further comprising: 
from the first upper-layer protocol processing unit, providing (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of the wireless communication link in lieu of the first upper-layer processing unit (Boccardi, Fig. 1, [0019], [0039]-[0041], Fig. 2, Fig. 3a, [0047], [0048] ln 1-6, Fig. 3b, [0050] ln 1-8, Fig. 4, [0052], the first central unit with the BBU1 102 selects the remote second central unit, such as BBU2 110, to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing. After the selection, the first central unit with the BBU1 102 transmits the corresponding data to the BBU2 110 for performing the higher layer protocol stack processing. Additionally, a splitting message is transmitted and includes the destination address (356) of the selected BBU2 110, where the splitting message finds its way to the BBUs based on the addresses in the message and indicates how the layer processing is going to be performed between the local BBU1 and the remote BBU2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 10, further comprising: 
communicating service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link. 

As to claim 10, Boccardi teaches further comprising: 
communicating service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 11, further comprising: communicating a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide the second wireless service to the communication device. 

As to claim 11, Boccardi teaches further comprising: 
communicating a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide the second wireless service to the communication device (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network. The central unit selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 12, wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device.

As to claim 12, Boccardi teaches wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network).

(Boccardi, [0041]).

As to claim 13, Savaglio teaches a system comprising (Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], a communication system where a method is performed for splitting/distributing processing of uplink and downlink packet via a base station server with a plurality of clusters of BBUs and base station clients): 
a network of upper-layer protocol processing units and lower-layer protocol processing units (Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], the communication system including a base station server with a plurality of clusters of BBUs (upper-layer) and base station clients (lower-layer)) operative to: 
support a first wireless service over a wireless communication link between a wireless access point and a communication device (Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], an uplink and downlink are established and used to receive and transmit packets between base station clients, base station server and a user equipment (UE)), the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network (Savaglio, [0024]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], the uplink and downlink services are performed via a BBU 21 and a base station client, where the BBU 21 performs RRC, PDCP and RLC processing (upper layers) and the base station client performs MAC/PHY processing (lower layers)).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 13, in response to receiving a request for a second wireless service, select a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit. 

	However, Boccardi teaches in response to receiving a request for a second wireless service (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network), select a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 14, wherein the network is further operative to: 
select the second upper-layer protocol processing unit from a candidate pool of multiple available upper-layer protocol processing units; and 
support the second wireless service over the wireless communication link via processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit. 

As to claim 14, Boccardi teaches wherein the network is further operative to: 
select the second upper-layer protocol processing unit from a candidate pool of multiple available upper-layer protocol processing units (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the first central unit selects between itself and other remote central units to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing); and 
support the second wireless service over the wireless communication link via processing provided by the second upper-layer protocol processing unit and the first lower-layer protocol processing unit (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the combination of the selected second central unit, such as BBU2 110 performing the higher layer protocol stack processing, and the first central unit with RRH1 104 and BB1 102 performing the lower layer protocol stack processing, provide the required service to the one or more mobile units via uplink and downlink communications).

(Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 16, wherein the network is further operative to: 
communicate state information associated with the wireless communication link from the first upper-layer protocol processing unit to the second upper-layer protocol processing unit. 

As to claim 16, Boccardi teaches wherein the network is further operative to: 
communicate state information associated with the wireless communication link from the first upper-layer protocol processing unit to the second upper-layer protocol processing unit (Boccardi, Fig. 1, [0018]-[0019], [0039]-[0041], Fig. 2, Fig. 3a, [0047], [0048] ln 1-6, Fig. 3b, [0050] ln 1-8, Fig. 4, [0052], the first central unit with the BBU1 102 selects the remote second central unit, such as BBU2 110, to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing. After the selection, the first central unit with the BBU1 102 transmits the corresponding data to the BBU2 110 for performing the higher layer protocol stack processing. Additionally, a splitting message is transmitted and includes the destination address (356) of the selected BBU2 110, where the splitting message finds its way to the BBUs based on the addresses in the message and indicates how the layer processing is going to be performed between the local BBU1 and the remote BBU2. Loading, latency and QoS conditions are determined for the communication network and shared in the selection of the BBU2 110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 17, wherein the network is further operative to: 
via the first upper-layer protocol processing unit, select the second upper-layer protocol from a pool of candidate upper-layer protocol processing units. 

As to claim 17, Boccardi teaches wherein the network is further operative to: 
via the first upper-layer protocol processing unit, select (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) the second upper-layer protocol from a pool of candidate upper-layer protocol processing units (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

(Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 18, wherein the network is further operative to: 
receive the request over the wireless communication link; and 
process the request via the first upper-layer protocol processing unit and the first lower-layer protocol processing unit in the network. 

As to claim 18, Boccardi teaches wherein the network is further operative to: 
receive the request over the wireless communication link (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network. The notification is a network message received over wireless communication); and 
process the request via the first upper-layer protocol processing unit (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) and the (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the notification is used by the BBU1 102 and BBU2 110 to perform the relocation or transfer of data between the BBUs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 19, wherein the network is further operative to: 
via the first upper-layer protocol processing unit, select the second upper-layer protocol processing unit. 

As to claim 19, Boccardi teaches wherein the network is further operative to: 
via the first upper-layer protocol processing unit, select (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) the second upper-layer protocol processing unit (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU (BBU2 110) from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 20, wherein the network is further operative to: 
from the first upper-layer protocol processing unit, provide notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of the wireless communication link in lieu of the first upper-layer processing unit. 

As to claim 20, Boccardi teaches wherein the network is further operative to: 
from the first upper-layer protocol processing unit, provide (This element is interpreted under 35 U.S.C. 112(f) as any computer hardware component implementing the claimed function, as described in Applicant's Specification pages 6-7, 20-21, and Fig. 9) notification to the second upper-layer processing unit that the second upper-layer processing unit has been selected to support processing of the upper-layers of the wireless communication link in lieu of the first upper-layer processing unit (Boccardi, Fig. 1, [0019], [0039]-[0041], Fig. 2, Fig. 3a, [0047], [0048] ln 1-6, Fig. 3b, [0050] ln 1-8, Fig. 4, [0052], the first central unit with the BBU1 102 selects the remote second central unit, such as BBU2 110, to provide the baseband processing, where the baseband processing includes the higher layer protocol stack processing. After the selection, the first central unit with the BBU1 102 transmits the corresponding data to the BBU2 110 for performing the higher layer protocol stack processing. Additionally, a splitting message is transmitted and includes the destination address (356) of the selected BBU2 110, where the splitting message finds its way to the BBUs based on the addresses in the message and indicates how the layer processing is going to be performed between the local BBU1 and the remote BBU2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 22, wherein the network is further operative to: 
communicate service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link. 

As to claim 22, Boccardi teaches wherein the network is further operative to: 
communicate service parameters from a management resource to the first upper-layer protocol processing unit, the service parameters indicating attributes of the second wireless service being provided to the communication device over the wireless communication link (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 23, wherein the network is further operative to: 
communicate a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide the second wireless service to the communication device. 

As to claim 23, Boccardi teaches wherein the network is further operative to: 
communicate a notification from a management resource to the first upper-layer protocol processing unit, the notification notifying the first upper-layer protocol processing unit to select amongst a candidate pool of multiple available upper-layer protocol processing units to provide (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network. The central unit selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 24, wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device.

As to claim 24, Boccardi teaches wherein the notification includes service parameters indicating attributes of the second wireless service to be provided to the communication device (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives the notification for splitting mode selection from a higher network entity in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

As to claim 25, Savaglio teaches Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Figs. 3-4, [0126], [0245], a memory storing program code which is executed by a processor to perform a method for splitting/distributing processing of uplink and downlink packet via a base station server with a plurality of clusters of BBUs and base station clients): 
(Savaglio, [0026]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], an uplink and downlink are established and used to receive and transmit packets between base station clients, base station server and a user equipment (UE)); 
provide a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network (Savaglio, [0024]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126], the uplink and downlink services are performed via a BBU 21 and a base station client, where the BBU 21 performs RRC, PDCP and RLC processing (upper layers) and the base station client performs MAC/PHY processing (lower layers)).

Savaglio teaches the claimed limitations as stated above. Savaglio does not explicitly teach the following features: regarding claim 25, in response to receiving a request for a second wireless service, select a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit.

However, Boccardi teaches in response to receiving a request for a second wireless service (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the communication network), select a second upper-layer protocol processing unit as a replacement (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052], the central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio to have the features, as taught by Boccardi, in order to perform load balance between available baseband entities when a maximum is reached by the current baseband entity, fulfill certain latency and data rate requirements of the communication system, and provide a required minimum data throughput of the network, thereby delivering the Quality of Services required for the network (Boccardi, [0041]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Savaglio et al. (US 2015/0063373) (provided in the IDS), hereinafter “Savaglio” in view of Federico Boccardi et al. (EP 2753143 B1) (provided in the IDS), hereinafter “Boccardi” and further in view of Sohn et al. (US 2017/0367097) (provided in the IDS), hereinafter “Sohn”.

Savaglio and Boccardi teach the claimed limitations as stated above. Savaglio and Boccardi do not explicitly teach the following features: regarding claim 3, further comprising: 
in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service: 
i) selecting a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units; and 


As to claim 3, Sohn teaches further comprising: 
in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service (Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the after receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH): 
i) selecting a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units (Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the BBU pool 100 receives the candidate list of RRHs and allocates random access code indices to the M number of candidate RRHs in the high ranking on the candidate list, where the RRHs are used to provide a mobile communication service via a radio link. Additionally, the BBU pool 100 receives an indication of a radio link failure between the serving RRH 220 and the UE 300. After receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH, where the selected RRH is subsequently used to provide the service to the UE in place of the serving RRH. The selected RRH is used for amplifying RF signals and radiating the RF signals. Additionally, as discussed above regarding the prior arts of Savaglio and Boccardi, the RRHs are used to provide lower layer processing); and 
ii) supporting the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the (Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the RRHs are used to provide a mobile communication service via a radio link. Additionally, the BBU pool 100 receives an indication of a radio link failure between the serving RRH 220 and the UE 300. After receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH, where the selected RRH is subsequently used to provide the service to the UE in place of the serving RRH. The selected RRH is used for amplifying RF signals and radiating the RF signals. Additionally, as discussed above regarding the prior arts of Savaglio and Boccardi, the RRHs are used to provide lower layer processing). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio and Boccardi to have the features, as taught by Sohn, in order to rapidly handling a failure of a radio link established between a base station (BS) and a user equipment (UE) due to a movement of the UE in the mobile communication system of a based RRH-applied C-RAN environment (Sohn, [0007]).

Savaglio and Boccardi teach the claimed limitations as stated above. Savaglio and Boccardi do not explicitly teach the following features: regarding claim 15, wherein the network is further operative to: 
in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service: 
i) select a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units; and 


As to claim 15, Sohn teaches wherein the network is further operative to: 
in response to detecting that a combination of the second upper-layer protocol processing unit and the first lower-layer protocol processing unit cannot support the second wireless service (Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the after receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH): 
i) select a second lower-layer protocol processing unit from a candidate pool of multiple available lower-layer protocol processing units (Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the BBU pool 100 receives the candidate list of RRHs and allocates random access code indices to the M number of candidate RRHs in the high ranking on the candidate list, where the RRHs are used to provide a mobile communication service via a radio link. Additionally, the BBU pool 100 receives an indication of a radio link failure between the serving RRH 220 and the UE 300. After receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH, where the selected RRH is subsequently used to provide the service to the UE in place of the serving RRH. The selected RRH is used for amplifying RF signals and radiating the RF signals. Additionally, as discussed above regarding the prior arts of Savaglio and Boccardi, the RRHs are used to provide lower layer processing); and 
ii) support the second wireless service over the wireless communication link via protocol processing provided by the second upper-layer protocol processing unit and the second lower-(Sohn, [0002], [0004], [0007], Fig. 1, [0044], Fig. 2, Fig. 8, [0099]-[0104], the RRHs are used to provide a mobile communication service via a radio link. Additionally, the BBU pool 100 receives an indication of a radio link failure between the serving RRH 220 and the UE 300. After receiving the radio link failure notification (serving RHH and BBU), the BBU pool 100 selects the highest ranking RRH on the candidate list to transmit information (step S814) regarding the random access code index allocated to the selected RRH, where the selected RRH is subsequently used to provide the service to the UE in place of the serving RRH. The selected RRH is used for amplifying RF signals and radiating the RF signals. Additionally, as discussed above regarding the prior arts of Savaglio and Boccardi, the RRHs are used to provide lower layer processing). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio and Boccardi to have the features, as taught by Sohn, in order to rapidly handling a failure of a radio link established between a base station (BS) and a user equipment (UE) due to a movement of the UE in the mobile communication system of a based RRH-applied C-RAN environment (Sohn, [0007]).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Savaglio et al. (US 2015/0063373) (provided in the IDS), hereinafter “Savaglio” in view of Federico Boccardi et al. (EP 2753143 B1) (provided in the IDS), hereinafter “Boccardi” and further in view of Laraqui et al. (US 2015/0237571) (provided in the IDS), hereinafter “Laraqui”.
Savaglio and Boccardi teach the claimed limitations as stated above. Savaglio and Boccardi do not explicitly teach the following features: regarding claim 9, further comprising: 
selecting the second upper-layer protocol processing unit based on detecting that the second upper-layer protocol processing unit is physically closer to the first lower-layer protocol processing unit than the first upper-layer protocol processing unit. 

As to claim 9, Laraqui teaches further comprising: 
selecting the second upper-layer protocol processing unit based on detecting that the second upper-layer protocol processing unit is physically closer to the first lower-layer protocol processing unit than the first upper-layer protocol processing unit (Laraqui, [0006], [0017], Figs 1-3, [0025]-[0026], a connection of a RRU to an initial BBU is controlled, where the initial BBU is handover to another BBU out of the plurality of BBUs 41-43, such as BBU1 41 handover to BBU3 43. As Fig. 1 shows, the BBU3 43 is physically closer to the RR1 21 than the BBU1 41. The combination of RRU and BBU is selected based on measurements including signal strength and determination of the highest signal strength, which indicates a short distance compared with lower signal strength measurements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio and Boccardi to have the features, as taught by Laraqui, in order to optimize radio configurations during service windows so as to keep the BBU-RRU network up to date with the best combination of RRUs and BBUs (Laraqui, [0025]).

Savaglio and Boccardi teach the claimed limitations as stated above. Savaglio and Boccardi do not explicitly teach the following features: regarding claim 21, wherein the network is further operative to: 
select the second upper-layer protocol processing unit based on detecting that the second upper-layer protocol processing unit is physically closer to the first lower-layer protocol processing unit than the first upper-layer protocol processing unit. 

As to claim 21, Laraqui teaches wherein the network is further operative to: 
(Laraqui, [0006], [0017], Figs 1-3, [0025]-[0026], a connection of a RRU to an initial BBU is controlled, where the initial BBU is handover to another BBU out of the plurality of BBUs 41-43, such as BBU1 41 handover to BBU3 43. As Fig. 1 shows, the BBU3 43 is physically closer to the RR1 21 than the BBU1 41. The combination of RRU and BBU is selected based on measurements including signal strength and determination of the highest signal strength, which indicates a short distance compared with lower signal strength measurements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Savaglio and Boccardi to have the features, as taught by Laraqui, in order to optimize radio configurations during service windows so as to keep the BBU-RRU network up to date with the best combination of RRUs and BBUs (Laraqui, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guethaus U.S. Patent Application No. 2005/0245267 – Methods of allocating a channel to baseband processing units in a communication system.
Wu et al. U.S. Patent Application No. 2007/0177552 – Distributed based station system and method for networking thereof and base band unit.
Barbieri et al. U.S. Patent Application No. 2018/0287696 – Virtualization and orchestration of a radio access network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473